Grant, J.
(dissenting). H. P. Baldwin & Go., of Detroit, owned two adjoining buildings, covered by flat roofs, which did not conform to each other. They adopted plans for a change, which made it necessary to lower the rear part of one roof, and to raise the front. A similar change was also made in the other building. They let two contracts, — one for the mason work, the other for the carpenter work. One Chapaton took the former, and the defendant took the latter. Ohapaton’s contract required him to remove the center brick wall, and to raise the outside walls to correspond to the roofs when placed in their new positions. The back part of the roof which fell and killed plaintiff’s intestate had been lowered to its proper position, and 30 to 40 feet of the wall finished underneath it. As fast as the roof was raised, the wall was erected to support *528it. At the time of the accident the front was being raised by means of jack-screws, placed upon boxes made for that purpose. For some reason the roof swayed, and fell upon the deceased, who was at work upon the center wall. The defendant, being unfamiliar with the work of raising roofs, employed one Kaiser, who had had long experience therein. Kaiser employed his own men, and had the entire control and direction of that work. The allegation of negligence is that the defendant failed to furnish braces and stays of sufficient size and strength to bear the necessary strain which might be brought to bear, upon them to keep the roof in its proper position. At the close of the plaintiffs evidence the court directed a verdict for the defendant, upon the ground that no case of negligence was made by the proofs. A statement of all the evidence upon this point is therefore necessary to determine whether the charge was correct.
The first witness was Henry Vincent, a brick-layer, who had had no experience in the business of raising roofs. He testified that when the roof was being lifted, in order to keep it from coming over or oscillating, they fastened two ropes near the front of the roof, and, carrying them cross-wise, fastened them to the building below; and that two braces on each side of the building, consisting of timbers, 2x4, were nailed to the top of the joists and down to the floor. On being asked the cause of the fall, he answered’
“ Because the roof was not properly braced. If it had been properly braced, I do not think it would have fallen.”
On cross-examination he testified:
“I dofft know anything about the sufficiency of the braces. I dofft know whether it was enough or not.”
He further said his opinion was based upon the result.
The next witness was Kaiser, who took the contract to *529raise the roof. He testified to his contract with the defendant, and, on being asked by plaintiffs counsel what made the roof fall, answered, “I don’t know.” The following question was also asked:
“Do you know what the condition of the bracing was at the time it fell?
“ A. I do; yes, sir.”
Plaintiffs counsel did not pursue this inquiry further, nor make any attempt to show by the witness what its condition was. On cross-examination, he testified that Chapaton’s men were at work pinning or tying the roof down in addition to the braces, jacks, and pump boxes. He describes the operation as follows:
“We lowered the back part down, and the front was to be raised. We lowered the back part to the right position, somewhere in the neighborhood of 40 feet from the rear, and then they put on the braces. And then those ropes were put from the upper corner to the lower part, and fastened with a heavy iron buckle, while the back part was stationary on the brick wall and on the braces.”
He further testified that in his judgment the roof was safely and properly braced, and that he was there under it when it fell.
The next was one Bolkier, a carpenter. On being asked what made the roof fall, he replied: “It was not enough braced, I guess.” He saw a couple of screws that were crooked, and did not stand plumb, and told Mr. Myers, defendant’s foreman. He testified that the men who handled the jack-screws, upon going to work in the morning, knocked out some braces that were put on the night before for fear of wind.
One Eudolph Hecker worked for Mr. Kaiser, and on his direct examination testified only that it was the duty *530of the carpenters to brace the roof. Upon cross-examination he said he thought it was perfectly safe.
One Patke, employed by Kaiser, was called to prove that it was the duty of the carpenters to do the bracing, and was then asked what made the roof fall, to which he replied, “I don’t know.” On cross-examination he said he had been at work for Kaiser for over five years, and that they were raising this roof in a careful way.
One Kraull, also one of Kaiser’s men, had been working in this business for Kaiser for five years, said he understood the business, and could give no reason why the roof fell.
The above is all the evidence bearing upon the question of the negligence of the defendant. It all comes from the plaintiff’s own witnesses. Vincent was incompetent to testify to his opinion for lack of the necessary experience and knowledge, and for the further reason that he based his opinion . entirely upon the fact that the accident happened. Bolkier only “guessed” why it fell. He, too, was not shown to possess the experience and knowledge necessary to make his opinion as an expert competent. All plaintiff’s other witnesses are unable to account for the accident. There is therefore nothing in the case upon which the jury would have been justified in finding a verdict for plaintiff, except the fact that the roof fell. This fact alone, under the repeated decisions of this Court, is no evidence of negligence. Quincy Mining Co. v. Kitts, 42 Mich. 34; Grand Rapids & Indiana R. R. Co. v. Huntley, 38 Id. 537; Early v. Railway Co., 66 Id. 349.
The defendant employed a man of skill and experience to do the work, and in this respect fully performed his duty. Whether this man was an independent contractor it is unnecessary to determine. Kaiser and his employés, *531all men of experience in the business, the deceased, and other men were working under this roof. They all saw how the work was being done, and how the roof was braced. No one of them thought of or questioned the sufficiency of the braces, or anticipated any danger. I can see no reason in visiting the consequences of this unfortunate accident upon the defendant, nor in permitting the jury to infer negligence upon his part from the mere fact of the fall of the roof.
I think the instructions of the court were correct, and that the judgment should be affirmed.